DETAILED ACTION
The applicant’s Request for Continued Examination filed on January 28, 2022 has been acknowledged. Claims 5, 10, 19 and 20 have been canceled. Claims 21 and 22 has been added. Claims 1-4, 6-9, 11-18, 21 and 22, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 9, 11-13, 15-17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian et al. (US 2007/0036686 A1) hereafter Hatamian, in view of Chih-Chen Ou Yang et al., “Read/Write Performance for low memory passive HF RFID tag-reader systems” (December 2009) hereafter Yang, further in view of Kasprisin et al. (US 2008/0215363 A1) hereafter Kasprisin, further in view of Burke, JR. et al. (US 2014/0266760 A1) hereafter Burke.
As per claim 1, Hatamian discloses a patient sample management system (Abstract):
	including one or more containers (Figure 2C, Page 4, paragraphs [0056], [0058], [0060] and [0062], Page 5, paragraph [0063]; discloses a test tube which has an interior cavity and an opening. The test tube also contains an RFID chip which is an electronic writable memory, which stores the patient information); and
computing device (The applicant’s specification Paragraph [0043] outlines that the computing device 208 is coupled to the wireless NFC tag 202 via a proximity coupling device 210. The "proximity coupling device 210 may include a transmitter or transceiver that can read, detect, and communicatively couple to the sensor 204 of the NFC tag 202". Establishing that in order to configure the "general purpose computer" to perform the recited task it would require the same hardware which is described in the Hatamian reference paragraph [0065]. While the applicant has alleged that no special purpose hardware would be necessary the applicant has not shown or establishes that merely a general purpose computer would be capable of NFC without that required hardware. As such the broadest reasonable interpretation allows for a general device which is coupled to an NFC device for communicating with the RFID tags) capable of wireless proximity communications (Page 5, paragraphs [0065]-[0067], Page 6, paragraph [0076]; discloses a computing device in communication with the test tube with the RFID chip. Page 12, paragraphs [0127]-[0129]; discloses the system which contains the processor, storage, and data transfer components), the system comprising:
	an electronic writable memory fixedly (As shown in the applicant’s originally filed specification paragraph [0038], the electronic writable device which is capable of wirelessly communicating includes radio frequency identification “RFID”), attached to an external surface of a respective of the one or more containers, the computing device configured to (Page 4, paragraphs [0056], [0058], [0060] and [0062], Page 5, paragraphs [0064] and [0069]; discloses that each sample container or test tube contains an electronic writable memory in the form of an RFID chip which is used to send and receive information. Page 9, paragraph [0104]; discloses that this 
	a computing device (Page 5, paragraphs [0065]-[0067], Page 6, paragraph [0076]; discloses a computing device in communication with the test tube with the RFID chip. Page 12, paragraphs [0127]-[0129]; discloses the system which contains the processor, storage, and data transfer components) containing:
		a non-transitory computer-readable medium (Page 6, paragraph [0072], Page 12, paragraph [0133]; discloses that the system contains storage);
		a wireless proximity communications device (Page 5, paragraphs [0065]-[0067]; discloses us a computer with software and the interface to transmit data to and from an RFID chip) configured to:
			establish a wireless proximity communication link with the one or more of the electronic writable memory on the respective container, wherein the proximity communication link is established when the computing device is within a distance from the one or more electronic writable memory (Page 5, paragraphs [0065]-[0067]; discloses that the computer establishes a communication link with the RFID chip to store the data. Figure 3B, Page 3, paragraph [0029], Page 5, paragraph [0067] and Page 9, paragraph [0107]; discloses that the RFID chip is read by touching the container to the read/write device. In these examples since the chip is touching the read/write device it is less than six inches as required. While the applicant has argued that the reference does not disclose the limitation the Examiner notes that the limitation merely requires establishing a wireless communication link when the device is within a distance of up to six inches. In other words the distance can be six inches or less. As 
			read, via the established wireless proximity communication link, information stored on the electronic writable memory (Page 6, paragraph [0079]; discloses that information can be read and stored to the electronic writable memories); and
			store, via the established wireless proximity communication link, the information on the electronic writable memory (Page 6, paragraph [0079]; discloses that information can be read and stored to the electronic writable memories); and 
		a processor in communication with the wireless proximity communications device and the non-transitory computer-readable medium, the processor configured to execute processor-executable program code stored in the non-transitory computer-readable (Page 5, paragraphs [0065]-[0067]; discloses that a computer which contains the ability to communicate with the RFID chip in the test tube, uses software to establish communication, record data to the RFID chip and read data to the RFID chip) medium to:
			obtain, for storing on the electronic writable memory, the information associated with a biological sample within the respective container (Page 5, paragraphs [0069] and [0071]; discloses that the sample information can be obtained);
			transmit the sample information to the wireless proximity communications device (Page 5, paragraphs [0069] and [0071]; discloses the RFID chip is accessed and information written to it); and

	While Hatamian discloses the use of an RFID chip it is not explicit that the RFID is contactless and that the distance for reading the RFID chip is one to up to six inches. Further while the chip in Hatamian does show the RFID being powered it is not explicit that it is a passive RFID chip. While Hatamian discloses provide a user interface element as a request to transmit the information to the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to write directly to the RFID chip), it fails to explicitly state an initiate presenting a graphical user interface on a display having a user interface element capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Additionally Hatamian fails to explicitly disclose wherein a near-field communication device is configured to provide measured temperature data.
	Yang, which like Hatamian talks about the use of RFID chips, teaches it is known for RFID chip to be a writable memory to be unpowered/passive, secure near-field communication tag and contactless and operate between an inch to six inches (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy. Page 3, Literature Review states that 
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the use of RFID tags, it is not explicit that these are contactless and can read between one up to six inches and for the tag to be secure.
Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. It also establishes that it is known for them to be secure and that in this environment it is known and required for patient 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the RFID chip shown in Hatamian with the chips which read at one to six inches as shown explicitly in Yang.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, with the RFID tag being contactless and readable between one up to six inches as taught by Yang, for the purposes of using known technology to achieve the desired result. Since Hatamian already establishes the use of RFID chips it would have been obvious for them to be contactless and to operate between one to six inches as a matter of design choice as shown explicitly in Yang. This would allow the same chip to read without physically touching the reader as shown in Yang. Further Yang establishes that the environment of use healthcare it is known to have a contactless system that also allows for security to protect patient data.
The combination initiate presenting a graphical user interface (“GUI”) on a display having a user interface element capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a 
Kasprisin, which like the combination talks about managing biological samples, teaches it is known to initiate presenting a graphical user interface (“GUI”) on a display having a user interface element capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample (Figures 14, 15, 16, 16a, 19, 20, 36 and 37; teach various different screens or graphical user interfaces as part of the system which display various information. Figure 14; establishes the interface for receiving a sample, when entering the data the storage information is displayed as shown in figure 15. Figure 16 as part of the entry of the data including the barcode information, shows compliance data for verifying and confirming that “Temperature maintained during shipping”, “Entire product label is legible”, “Product packaging is intact” and “Other quality checks are Ok” which establishes there is a GUI for displaying the compliance data and allowing the user to check a box to confirm that the processing and handling of the sample were done correctly, this ensures the product quality. Page 4, paragraph [0048]; establishes that these are interactive graphic user interfaces. Page 9, paragraph [0103]; teaches that the GUI prompts the user to enter information regarding the material which is received. Page 9, paragraph [0105]; teaches that along with the data the use must interact with the interface and check whether the quality checks have been complied with. The interface will not allow the user to proceed unless these checks have been made. Page 9, paragraph [0106]; 

	Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Kasprisin establishes that this form of multiple interfaces for handling and managing sample information was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian and Yang the ability to include an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample as taught by Kasprisin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 
Therefore, from this teaching of Kasprisin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian and Yang, with the ability to include an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample as taught by Kasprisin, for the purposes of ensuring compliance and following regulations. Since Hatamian already has an interface for managing sample information and entering sample data, it would have been obvious that the same software program can have different screens or interfaces to carry out different functions related to the sample. As shown in Kasprisin this allows and encourages the system to instruct users and ensure compliance when instructions are presented. Kasprisin establishes that this form of interaction with the users ensures that the quality of the items is maintained.
The combination fails to explicitly disclose wherein a near-field communication device is configured to provide measured temperature data.
Burke, which like the combination talks about storing and communicating patient data, teaches wherein a near-field communication device is configured to provide measured temperature data (Page 3, paragraph [0037]; teaches it is known to have a closure of a container. Page 4, paragraphs [0040]-[0054] and [0056]; teach that the closure contains Near Field Communication, along with sensors that include, thermometers, humidity and vibration sensors. The sensors, memory and Near Field 
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. While the combination establishes the handling of biological material, and verifying compliance, it fails to explicitly state that the system includes a near-field communication device is configured to provide measured temperature data.

	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang and Kasprisin the ability to include a Near-Field Communication device which is configured to provide measured temperature data as taught by Burke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Burke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang and Kasprisin, with the ability to include a Near-Field Communication device which is configured to provide measured temperature data as taught by Burke, for the purposes of ensuring compliance and following regulations. Since the combination already establishes complying with instructions, it would have been obvious to use the sensors including a temperature sensor to ensure that that the samples were stored in the defined range as shown in Burke. This would assist is ensuring compliance.
As per claim 2, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian further discloses a database 
a remote computing device in communication with the database, the remote computing device is configured to communicate with the computing device to maintain the sample information in the database (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed).
As per claim 3, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian further discloses wherein the remote computing device is further configured to: receive a request for the information from the computing device, obtain the information from the database, and transmit the information to the remote computing device (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed).
As per claim 4, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian further discloses wherein the remote computing device is further configured to: receive the information from the computing device, and store the information in the database (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed).
As per claim 6, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian further discloses wherein the information comprises one or more of a time stamp, shipping information, clinical trial identification information, instructions for drawing or handling a biological sample, non-personally identifiable patient information, instructions for additional processing for the biological sample, instructions for discarding the biological sample, instructions for testing the biological sample, or test results for the biological sample (Page 6, paragraph [0074]; discloses that the information includes a time stamp, which is a date and time in which the sample was taken, as well as arrival times and dates as the sample is moved).
As per claim 8, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian further discloses is further configured to provide an additional user interface element as a request to transmit the information to the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to write directly to the RFID chip).
As per claim 9, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian further discloses wherein the computing device is further configured to: accept, via the GUI, a request to read the information from the electronic writable memory; and display, via the GUI, the information received from the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to 
As per claim 11, Hatamian discloses a method to manage patient samples included in one or more containers using a computing device (The applicant’s specification Paragraph [0043] outlines that the computing device 208 is coupled to the wireless NFC tag 202 via a proximity coupling device 210. The "proximity coupling device 210 may include a transmitter or transceiver that can read, detect, and communicatively couple to the sensor 204 of the NFC tag 202". Establishing that in order to configure the "general purpose computer" to perform the recited task it would require the same hardware which is described in the Hatamian reference paragraph [0065]. While the applicant has alleged that no special purpose hardware would be necessary the applicant has not shown or establishes that merely a general purpose computer would be capable of NFC without that required hardware. As such the broadest reasonable interpretation allows for a general device which is coupled to a NFC device for communicating with the RFID tags) capable of wireless proximity communications (Page 5, paragraphs [0065]-[0067], Page 6, paragraph [0076]; discloses a computing device in communication with the test tube with the RFID chip. Page 12, paragraphs [0127]-[0129]; discloses the system which contains the processor, storage, and data transfer components), the method comprising steps of:
fixedly attaching an electronic writable memory (As shown in the applicant’s originally filed specification paragraph [0038], the electronic writable device which is capable of wirelessly communicating includes radio frequency identification “RFID”) to an external surface of a respective container of the one or more containers (Page 4, 
	receiving, by the computing device, information associated with a biological sample within the respective container, (Page 5, paragraphs [0064] and [0069]; discloses that each sample container or test tube contains an electronic writable memory in the form of an RFID chip which is used to send and receive information. Page 9, paragraph [0104]; discloses that this communication is wireless. Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed), 
	establishing, by the computing device, a wireless proximity communication link between the computing device and the electronic writable memory, wherein the proximity communication link is established when the computing device is within a distance from the one or more electronic writable memory (Page 5, paragraphs [0065]-[0067]; discloses that the computer establishes a communication link with the RFID chip to store the data. Figure 3B, Page 3, paragraph [0029], Page 5, paragraph [0067] and Page 9, paragraph [0107]; discloses that the RFID chip is read by touching the container to the read/write device. In these examples since the chip is touching the read/write device it is less than six inches as required. While the applicant has argued 
	storing, by the computing device via the established wireless proximity communications link, the information to the one or more electronic writable memory (Page 5, paragraphs [0065]-[0067] and Page 6, paragraphs [0079]-[0080]; discloses that the computer has a command to write or read from the RFID chip and in response to the use of the command the system can write the data directly to the RFID chip); and 
reading, by the computing device via the established wireless communication link the information stored on the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to read the information from the RFID chip).
While Hatamian discloses the use of an RFID chip it is not explicit that the RFID is contactless and that the distance for reading the RFID chip is one to up to six inches. Further while the chip in Hatamian does show the RFID being powered it is not explicit that it is a passive RFID chip. While Hatamian discloses provide a user interface element as a request to transmit the information to the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the 
	Yang, which like Hatamian talks about the use of RFID chips, teaches it is known for RFID chip to be a writable memory to be unpowered/passive, secure near-field communication tag and contactless and operate between an inch to six inches (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy. Page 3, Literature Review states that the RFID is a passive RFID. Page 4, RFID Tag; teaches an example of the type of RFID tag which is being tested in the article. While the Z-Band is 1” x 11” it contains an RFID tag which is considerably smaller as shown in Figures 4 and 5. Page 9 to 10, Experiment Design and Results, teach it is known to read as well as write to the RFID tags at various distances including 1 inch to 12 inches. Pages 10-12, Unencrypted Data Group; teaches it is known to operate at various distances from 1 to 6 inches and to set this distance based on the desired level of accuracy.  Since Hatamian already establishes the use of RFID chips it would have been obvious for them to be contactless and to operate between one to six inches as a matter of design choice as shown explicitly in Yang. This would allow the same chip to read without physically touching the reader as shown in Yang. Further Yang establishes that the environment of use 
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the use of RFID tags, it is not explicit that these are contactless and can read between one up to six inches and for the tag to be secure.
Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. It also establishes that it is known for them to be secure and that in this environment it is known and required for patient privacy. Yang establishes that this type of chip is known in the industry and obvious to tailor based on the signal strength and frequency.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the RFID chip shown in Hatamian with the chips which read at one to six inches as shown explicitly in Yang.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, with the RFID 
The combination initiate presenting a graphical user interface (“GUI”) on a display having a user interface element capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample. Additionally the combination fails to explicitly disclose wherein a near-field communication device is configured to provide measured temperature data.
Kasprisin, which like the combination talks about managing biological samples, teaches it is known to initiate presenting a graphical user interface (“GUI”) on a display having a user interface element capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample (Figures 14, 15, 16, 16a, 19, 20, 36 and 37; teach various different screens or graphical user interfaces as part of the system which display various information. Figure 14; establishes the interface for receiving a sample, when entering the data the storage information is displayed as shown in figure 15. Figure 16 as part of the entry of the data including the 
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the handling of biological material, it fails to explicitly show that an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample.
	Kasprisin teaches a system/method of handling biological material, specifically implementing a software program which comprises various graphic user interfaces to allow for different functions to be carried out. Specifically Kasprisin establish an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions 
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian and Yang the ability to include an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample as taught by Kasprisin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Kasprisin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian and Yang, with the ability to include an interface capable of receiving an indication confirming compliance with processing instructions for the biological sample and receiving a request to obtain instructions associated with the biological sample as taught by Kasprisin, for the purposes of ensuring compliance and following regulations. Since Hatamian already has an interface for managing sample information and entering sample data, it would have been obvious that the same software program can have different screens or interfaces to carry out different functions related to the sample. As shown in Kasprisin this allows and encourages the system to instruct users and ensure 
The combination fails to explicitly disclose wherein a near-field communication device is configured to provide measured temperature data.
Burke, which like the combination talks about storing and communicating patient data, teaches wherein a near-field communication device is configured to provide measured temperature data (Page 3, paragraph [0037]; teaches it is known to have a closure of a container. Page 4, paragraphs [0040]-[0054] and [0056]; teach that the closure contains Near Field Communication, along with sensors that include, thermometers, humidity and vibration sensors. The sensors, memory and Near Field Communication are used to take sensors readings store the values and transmit those values to a receiver. Burke establishes that an advantage of this is to monitor how and when the container is opened as well as how the container was stored. Specifically that the system can determine if the container was not stored in a temperature within a prescribed range. Since the combination already establishes complying with instructions, it would have been obvious to use the sensors including a temperature sensor to ensure that that the samples were stored in the defined range as shown in Burke. This would assist is ensuring compliance).
Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between 
	Burke teaches a sample tracking system which includes a near-field communication device which is configured to store and provide measured temperature data to indicate that the sample was stored at the correct temperature. Burke establishes that this type of sensor used to ensure proper storage was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang and Kasprisin the ability to include a Near-Field Communication device which is configured to provide measured temperature data as taught by Burke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Burke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify 
As per claim 12, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian further discloses wherein the information is received from the computing device (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed. Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to write directly to the RFID chip).
As per claim 13, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian further discloses wherein the information is received form a remote computing device via a network (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed).
As per claim 15, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian further discloses wherein the one or more of a time stamp, shipping information, clinical trial identification information, instructions for drawing or handling a biological sample, non-personally identifiable patient information, instructions for additional processing for the biological sample, instructions for discarding the biological sample, instructions for testing the biological sample, or test results for the biological sample (Page 6, paragraph [0074]; discloses that the information includes a time stamp, which is a date and time in which the sample was taken, as well as arrival times and dates as the sample is moved).
As per claim 16, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian further discloses comprising steps of:
	receiving the respective container having the biological sample, (Figure 2C, Page 4, paragraphs [0056], [0058] and [0060], Page 5, paragraph [0063]; discloses a test tube which has an interior cavity and an opening. The test tube also contains an RFID chip which is an electronic writable memory, which stores the patient information. Page 5, paragraphs [0065]-[0067], Page 6, paragraph [0076]; discloses a computing device in communication with the test tube with the RFID chip. Page 12, paragraphs [0127]-[0129]; discloses the system which contains the processor, storage, and data transfer components);
	moving the computing device proximate to the electronic writable memory on the respective container, (Page 5, paragraphs [0065]-[0067]; discloses us a computer with software and the interface to transmit data to and from an RFID chip. Page 5, paragraphs [0065]-[0067]; discloses that the computer establishes a communication link with the RFID chip to store the data);

processing the biological sample based on the received information (Page 13, paragraph [0144]; discloses that the biological sample is processed or tested within the required period of time based on the collected sample information).
As per claim 17, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian further discloses wherein processing the biological sample comprises performing at least one test of the biological sample (Page 13, paragraph [0144]; discloses that the biological sample is processed or tested within the required period of time based on the collected sample information).
As per claim 21, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Burke further teaches wherein the near field communication device is configured to provide measured humidity data and measured vibration data (Page 4, paragraphs [0040]-[0054] and [0056]; teach that the closure contains Near Field Communication, along with sensors that include, thermometers, humidity and vibration sensors. The sensors, memory and Near Field Communication are used to take sensors readings store the values and transmit those values to a receiver. Burke establishes that an advantage of this is to monitor how and when the container is opened as well as how the container was stored).
As per claim 22, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Burke further teaches wherein a measurement .
 
Claim(s) 7, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian et al. (US 2007/0036686 A1) hereafter Hatamian, in view of Yang, further in view of Kasprisin et al. (US 2008/0215363 A1) hereafter Kasprisin, further in view of Burke, JR. et al. (US 2014/0266760 A1) hereafter Burke, further in view of Dua (US 2006/0258289 A1) hereafter Dua.
As per claim 7, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian establishes the use of RFID tags, however it is not explicit that this electronic writable memories comprises a secure near-field communication tag.
Yang teaches that the RFID tags are a secure near-field communication tag as this is required in the healthcare environment to protect patient data (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy).

	Dua, which like Hatamian and Yang uses RFID to transmit information, teaches it is known for the RFID tag or electronic writable memory to be considered a secure near-field communication tag, which is both encrypted and password protected for privacy, specifically where the remote computing device is further configured to receive a password associated with the electronic writable memory (Page 1, paragraph [0013], Page 3, paragraph [0052]-[0055], Page 4, paragraph [0058] and Page 12, paragraph [0139]; teaches that RFID is a known method of communication and near-field communication being a known protocol. To ensure security it is known to encrypt the data, which is also shown in Hatamian and to password protect the data for the purposes of privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data).
	Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the use of RFID tags, it is not explicit that these are near field communication tags which communicate securely and incorporate password protections.

	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin and Burke the ability to securely transmit the data as taught by Dua since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin and Burke, with securely transmitting the data as taught by Dua, for the purposes of ensuring privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data.
As per claim 14, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian establishes the use of RFID tags, however it is not explicit that the wireless proximity communication link comprises a secure communications link, and further comprising a step of receiving a password associated with the one or more electronic writable memories.

	Dua, which like Hatamian and Yang uses RFID to transmit information, teaches it is known for the RFID tag or electronic writable memory to be considered a secure near-field communication tag, which is both encrypted and password protected for privacy (Page 1, paragraph [0013], Page 3, paragraph [0052]-[0055], Page 4, paragraph [0058] and Page 12, paragraph [0139]; teaches that RFID is a known method of communication and near-field communication being a known protocol. To ensure security it is known to encrypt the data, which is also shown in Hatamian and to password protect the data for the purposes of privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data).
	Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the use of RFID tags, it is not explicit that these are near field communication tags which communicate securely and incorporate password protections.

	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin and Burke the ability to securely transmit the data as taught by Dua since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin and Burke, with securely transmitting the data as taught by Dua, for the purposes of ensuring privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data.
As per claim 18, the combination of Hatamian, Yang, Kasprisin and Burke teaches the above-enclosed invention; Hatamian establishes the use of RFID tags, however it is not explicit that the communications link comprises a secure communications link, and further comprising receiving a password associated with the one or more electronic writable memories.

Dua, which like Hatamian and Yang uses RFID to transmit information, teaches it is known for the RFID tag or electronic writable memory to be considered a secure near-field communication tag, which is both encrypted and password protected for privacy (Page 1, paragraph [0013], Page 3, paragraph [0052]-[0055], Page 4, paragraph [0058] and Page 12, paragraph [0139]; teaches that RFID is a known method of communication and near-field communication being a known protocol. To ensure security it is known to encrypt the data, which is also shown in Hatamian and to password protect the data for the purposes of privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data).
	Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the use of RFID tags, it is not explicit that these are near field communication tags which communicate securely and incorporate password protections.

	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian, Yang, Kasprisin and Burke the ability to securely transmit the data as taught by Dua since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Dua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, Yang, Kasprisin and Burke, with securely transmitting the data as taught by Dua, for the purposes of ensuring privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data.





Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. 
Applicant's arguments with respect to claims 1-4,6-9,11-18, 21 and 22 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that "wherein a near-field communication device is configured to provide measured temperature data" are moot in view of the new grounds of rejection. Specifically Burke has been cited to address these new limitations.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Hatamian, in view of Yang, further in view of Kasprisin and, where appropriate, in further view of Dua.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Badia-Melis, Ricardo, Luis Ruiz-Garcia, Javier Garcia-Hierro, and Jose I.R. Villalba. 2015. "Refrigerated Fruit Storage Monitoring Combining Two Different Wireless Sensing Technologies: RFID and WSN" Sensors 15, no. 3: 4781-4795. https://doi.org/10.3390/s150304781
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/11/2022